DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TEXT DISPLAY OF SEARCH TERMS IN AUGMENTED REALITY.
The disclosure is objected to because of the following informalities: Par. 13 (second line from bottom) recites: “of pixels across the height of the display 120 and 1080 is the total number of” but should instead recite: “of pixels across the width .  
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 doesn’t end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wormald US 2013/0113943A1 (FROM IDS FILED ON 11/13/18) in view of Kraft US 2017/0103560A1.

Regarding claim 1, Wormald teaches: 1. An augmented reality system, comprising: 
a camera to continuously capture an image (figs. 1a-b see also par. 30); 
a display unit to continuously display the image from the camera (figs. 1a-b: 110 see also par. 30); and 
a processor, connected to the display unit and the camera, to (fig. 6: 102, 110, 123 see also pars. 49-50): 
receive the image from the camera (figs. 1a-b see also par. 30), 
apply optical character recognition to the image to generate computer readable text (figs. 1a-b see also par. 30), 
identify search term in the computer readable text (figs. 1a-b: 208, 210 see also par. 30), 
(figs. 1a-b: 210 see also pars. 30 and 73). 
Wormald doesn't teach, however, the analogous prior art Kraft teaches: overlay data on the instances of the search term displayed on the display unit (figs. 6A-C see also par. 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine overlay data on the instances of the search term displayed on the display unit as shown in Kraft with Wormald for the benefit of, to provide users with information related to an environment in both a search and gaming context, thus, enabling users to interact with aspects of the environment that were previously unavailable [0003]. 

Regarding claim 3, Wormald teaches: 3. The system, wherein the search term is provided by a user of the system via a user interface on the display unit (figs. 1a-b: 208 see also par. 30).

Regarding claim 4, Wormald teaches: 4. The system, wherein the camera is to continuously capture the image as the camera moves across a surface (figs. 1a-b see also par. 32).

Regarding claim 5, Wormald teaches: 5. The system, wherein the surface is a book, document, screen, or alike (figs. 1a-b: 200 see also par. 30).

Regarding claim 6, Wormald teaches: 6. The system, wherein the search term comprises letter combinations, words, phrases, symbols, equations, numbers, or alike (see par. 30).

(par. 33).

Regarding claim 9, Wormald teaches: 9. The system, further comprising an image processing engine and an optical character recognition engine (fig. 9: 64, 240 see also pars. 66 and 68).

Regarding claim 10, Wormald teaches: 10. The system, wherein the processor is in a mobile device such as a mobile phone, tablet or phablet (figs. 1a-b: 100 see also par. 30).

Regarding claim 11, Wormald teaches: 11. A processor-implemented method for displaying text in augmented reality, comprising: 
receiving, by a processor, an image (figs. 1a-b see also par. 30; fig. 6: 102 see also pars. 49-50); 
applying optical character recognition to the image to generate computer readable text (figs. 1a-b see also par. 30); 
identifying positions of a search term across the computer readable text, the search term received through a user interface (figs. 1a-b: 208, 210 see also par. 30); 
visually indicating instances of the search term in the computer readable text (figs. 1a-b: 210 see also pars. 30 and 73). 
Wormald doesn’t teach, however the analogous prior art Kraft (with the same motivation of claim 1) teaches: overlaying data on top of the image (fig. 6A-C: 602, 614 see also par. 32).

 (Kraft: fig. 6A-C: 602, 614 see also par. 32).

Regarding claim 13, as modified (with the same motivation from claim 1) further teaches: 13. The method, wherein the data comprises user notes, web- based research information, definition, analysis, or alike (Kraft: fig. 6C: 614 see also par. 32).

Regarding claim 14, as modified (with the same motivation from claim 1) further teaches: 14. The method, further comprising allowing a user interact with the image and overlaid data on the display screen by identifying user selection gestures on top of the search terms (Kraft: fig. 6A-C: 600, 606, 608, 614 see also par. 32).

 Claim 15 is analogous to claim 11 and is therefore rejected using the same rationale. Claim 15 further requires a non-transitory computer-readable medium comprising instructions which, when executed, cause an augmented reality system to, which is also taught by Wormald (see par. 71). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wormald in view of Kraft further in view of Gray US 2016/0005189A1.

Regarding claim 2, the previous combination of Wormald and Kraft remains as above but doesn’t teach however the analogous prior art Gray teaches: 2. The system, wherein the computer readable text may be overlaid over the image on the display unit (fig. 2A see also par. 40).
the system, wherein the computer readable text may be overlaid over the image on the display unit as shown in Gray with the previous combination for the benefit of saving a user the tedious time consuming tasks of manually inputting a phone number to make a phone call, manually typing an email address to send an email and typing a web address into a web browser to view a web page [0002].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wormald in view of Kraft further in view of Khintsitskiy US2016/0171329A1.

Regarding claim 7, the previous combination of Wormald and Kraft remains as above but doesn’t teach however the analogous prior art Khintsitskiy teaches: 7. The system, wherein the processor is to receive a first frame, process the first frame, capture a second frame, compare the first frame to the second frame, and process only parts of the second frame that are not in the first frame (see pars. 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine The system, wherein the processor is to receive a first frame, process the first frame, capture a second frame, compare the first frame to the second frame, and process only parts of the second frame that are not in the first frame as shown in Khintsitskiy with the previous combination for the benefit of fulfilling a need in the prior art for improving the effectiveness and efficiency of processing of video sources [0004].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BALA US 2015/0049948A1, VUKOSAVLJEVIC US 9037450B2 and WAN US 2014/0111542A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612